                                                                                                     5/21/2021
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 RAWNAQ KHUDAI,                                                     Case No. 1:20-cv-03686-ALC-JLC

                                     Plaintiff,                           STIPULATED
                                                                    CONFIDENTIALITYAGREEMENT
                  -against-                                          AND PROTECTIVE ORDER



 AKAMAI TECHNOLOGIES, INC.,
 KATHY HORAN, Individually,
 VIKRAM GUPTA, Individually,
 LARRY SCHNICKER, Individually, and
 TOM LEIGHTON, Individually,

                                     Defendants.
 --------------------------------------------------------------X


        WHEREAS, all the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure

26(c) to protect the confidentiality of nonpublic and competitively sensitive information that they

may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

        IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing discovery

in this action, and all other interested persons with actual or constructive notice of this Order —

will adhere to the following terms, upon pain of contempt:




                                                        1
       1.        With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits:

       2.        The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:

            (a) previously non-disclosed financial information (including without limitation

            profitability reports or estimates, percentage fees, design fees, royalty rates, minimum

            guarantee payments, sales reports, and sale margins);

            (b) previously non-disclosed material relating to ownership or control of any non-

            public company;

            (c) previously non-disclosed business plans, product-development information, or

            marketing plans;

            (d) any information of a personal or intimate nature regarding any individual; or

            (e) any other category of information this Court subsequently affords confidential

            status.

       3.        With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected

portion in a manner that will not interfere with legibility or audibility; and (b) producing for future

public use another copy of said Discovery Material with the confidential information redacted.




                                                  2
       4.       A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the reporter

will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition

transcript as if it had been designated Confidential.

       5.       If at any time before the trial of this action a Producing Party realizes that it should

have designated as Confidential some portion(s) of Discovery Material that it previously produced

without limitation, the Producing Party may so designate such material by so apprising all prior

recipients in writing. Thereafter, this Court and all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential.

       6.       Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.       Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:

            (a) the Parties to this action, their insurers, and counsel to their insurers;




                                                    3
            (b) counsel retained specifically for this action, including any paralegal, clerical, or

            other assistant that such outside counsel employs and assigns to this matter;

            (c) outside vendors or service providers (such as copy-service providers and document-

            management consultants) that counsel hire and assign to this matter;

            (d) any mediator or arbitrator that the Parties engage in this matter or that this Court

            appoints, provided such person has first executed a Non-Disclosure Agreement in the

            form annexed as an Exhibit hereto;

            (e) as to any document, its author, its addressee, and any other person indicated on the

            face of the document as having received a copy;

            (f) any witness who counsel for a Party in good faith believes may be called to testify

            at trial or deposition in this action, provided such person has first executed a Non-

            Disclosure Agreement in the form annexed as an Exhibit hereto;

            (h) any person a Party retains to serve as an expert witness or otherwise provide

            specialized advice to counsel in connection with this action, provided such person has

            first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

            (i) stenographers engaged to transcribe depositions the Parties conduct in this action;

            and

            (j) this Court, including any appellate court, its support personnel, and court reporters.

       8.         Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating that

he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each

signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either



                                                   4
before such person is permitted to testify (at deposition or trial) or at the conclusion of the case,

whichever comes first.

       9.      With respect to redactions and sealed filings requiring court approval, any party

seeking to file a document with partial redactions should comply with the following three steps as

outlined in this Court’s rule in paragraph II(G)(3)(a)-(c) or paragraph 6(C)(ii) of Judge Andrew L.

Carter’s rule, whichever is applicable. Any party seeking leave to file sealed documents should

comply with this Court’s rule in paragraph II(G)(4)(a)-(b) or paragraph 6(D) of Judge Andrew L.

Carter’s rule, whichever is applicable.

       10.     The Court also retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential and submitted to the Court in connection with any

motion, application, or proceeding that may result in an order and/or decision by the Court. All

persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential.

       11.     Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with paragraph II(B)(1)

of this Court’s Individual Practices or paragraph 2(A) of Judge Andrew L. Carter’s rule.

       12.     Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any business, commercial, or competitive purpose or in any other litigation proceeding. Nothing




                                                  5
contained in this Order, however, will affect or restrict the rights of any Party with respect to its

own documents or information produced in this action.

       13.     Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided that

such Party gives written notice to the Producing Party as soon as reasonably possible, and if

permitted by the time allowed under the request, at least 10 days before any disclosure. Upon

receiving such notice, the Producing Party will bear the burden to oppose compliance with the

subpoena, other compulsory process, or other legal notice if the Producing Party deems it

appropriate to do so.

       14.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       15.     Within 60 days of the final disposition of this action – including all appeals – all

recipients of Confidential Discovery Material must either return it – including all copies thereof –

to the Producing Party, or, upon permission of the Producing Party, destroy such material –

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that

it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Material. Any such



                                                 6
archival copies that contain or constitute Confidential Discovery Material remain subject to this

Order.

         16.   This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

         17.   This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.


SO STIPULATED AND AGREED.

Dated: _5/20/2021___________________                   Dated: __5/20/2021_______________

  /s/Jessenia Maldonado_________                      /s/Peter T. Shapiro
Jessenia Maldonado, Esq.                              Peter T. Shapiro, Esq.
Law Office of Yuriy Moshes, P.C.                      Lewis Brisbois Bisgaard & Smith LLP
Attorneys for Plaintiff                               Attorneys for Defendants
517 Brighton Beach Ave., 2nd Floor                    77 Water Street, Suite 2100
Brooklyn, New York 11235                              New York, New York 10005
jmaldonado@mosheslaw.com                              peter.shapiro@lewisbrisbois.com
 (718) 504-6090                                       (212) 232-1300
                                                      ____________



Dated: ___5/21/2021_____________
       New York, New York


SO ORDERED:


______________________________
James L. Cott,
United States Magistrate Judge




                                                  7
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 RAWNAQ KHUDAI,                                                     Case No. . 1:20-cv-03686-ALC-JLC

                                     Plaintiff,                     NON DISCLOSURE AGREEMENT

                  -against-



 AKAMAI TECHNOLOGIES, INC.,
 KATHY HORAN, Individually,
 VIKRAM GUPTA, Individually,
 LARRY SCHNICKER, Individually, and
 TOM LEIGHTON, Individually,

                                     Defendants.
 --------------------------------------------------------------X


         I,___________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

                                                             ___________________________
Dated:




                                                        8
